        9o artmew oz
                         *t
                           1' U.s.DepartmentofJustice                                                               M îd-AtlanticLaboratory
      $,                 e' DrugEnforcement
                                         . Administration                                                           Largo,M D
    . Tz,ee
          -         x>
           nyrczwz%

                                                                                                                                  .       .    z   .             p...

ATF-BristolOsice                                                                              CaseNumber:768010-17-0030-
1913LeeHwy.,Ste.2A                                                                            LIMSNumber:2018-5F1.
                                                                                                                 3-02337
Bri
  stol
     ,VA 24201

(')bsQ'rvationj, Re
                  .
                    sultsahd'
                          . ).cènc
                               7
                                  lusiohk:                             .
                                                                      ,...f- .
                                                                     ..             .
                                                                                                 . ''':''' :
                                                                                                . - : .. ..... :,   .
                                                                                                                        '             .
                                                                                                                                              ''
                                                                                                                                               '- ''.''''
                                                                                                                                                       .
                                                                                                                                               . ,T- 2 ,
                                                                                                                                                                     .        .
                .



      Exhibi
           t                  '            Substancets)I
                                                       dentified                        NetWeight              SubstancePurity                 AmountPuresubstance
        00013                      d-M etham phetamineHydrochloride                214.91g:i0.01g                   90% :t4%                               193.4. 1gï7.
                                                                                                                                                                      75g
      ' 00013                               N niethylSulfone                                                           --                                                '
Remarks:
Exhibi
     t00013:ThenetweightwasdeterminedbydirectweighingofaIunitls).Thenetweightuncelaintyvaluerepresentsanexpanded
uncer-taintyestimateatthe95% Ievelofconfidence.

Exhibit00013:Puritydeterminedfrom testingthecomposite;thepurityandamountpuresubstancevaluesarerepresentativeoftheentire
exhibit.AIluncertaint'yvaluesrepresentexpandeduncertaint'yestimatesatthe95% levelofconfidence.

    ''hibl
        :ktDetails:            .
                                          &t--.' -?
                                   ,-'''&3'           -             .
                                                                    :t.
                                                                      . 'z
                                                                      ... ' .-
                                                                         :.        '             .:-)
                                                                                                    .t
                                                                                                     ..
                                                                                                      -ln.,
                                                                                                      .   )
                                                                                                          .
                                                                                                          .
                                                                                                          /,
                                                                                                           fy
                                                                                                           è'
                                                                                                            .
                                                                                                            L.
                                                                                                             tè'1
                                                                                                                %
                                                                                                               ..
                                                                                                                rt
                                                                                                                 .'...           . ''''L
                                                                                                                                      r'''
                                                                                                                                       '.'
                                                                                                                                         w ,')) ',
                                                                                                                                         -
                                                                                                                                         .                  ..                -
DateAcceptedbyI
v             aboratory:04/16/2018                                  GrossWeight:266.3g               i          DateReceivedbyExaminer:11/06/2018
Exhibit                       No.Units                       Pkg.(Inner)                      Form                                        ReserveWt.
00013                                                     ZiplockPlasticBag                Crystalline                                     213.14g
Remarks:




Exhibit00013:A compositewasformedfrom 1unitfortestingof1unitreceived.MethamphetamineandDimethylSulfoneconfirmedinthe
composite.Saltform andisomerdeterminedfrom testingthecom posite.
Exhibit             SummaryofTestts)
00013               GasChromatography,GasChromatography/MassSpectrometry InfraredSpectroscopy
Exhibit             PurityTestls)
00013               DEA103L(GasChromptography)




                                                                                                                                          GW ERNMENT
                                                                                                                                      ây GHI
                                                                                                                                          > BIT T
                                                                                                                                                p
                                                                                                                                      1:                         -       <-




AnalwedBy:/S/TaraM.Remagen,SeniorForensicChemi     st                                                                       Date:11/09/2018
Approved By:/S/ JoiathanK.Liu,Seni
                                 ,orForensi
                                          c Chem i
                                                 st                                                                         Date:,11/13/2018                     .
DEA Form ll5August2015                                                                                                          DykesDiscovew 010169                     Page1of1
              Case 1:19-cr-00011-JPJ-PMS Document 110-2 Filed 10/30/19 Page 1 of 1 Pageid#: 342
